
	
		I
		111th CONGRESS
		1st Session
		H. R. 3337
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2009
			Ms. DeLauro (for
			 herself, Mr. Sablan,
			 Mr. Kissell,
			 Ms. Schakowsky,
			 Mr. Peterson,
			 Mr. Massa,
			 Mr. Holt, Mr. Blumenauer, Mr.
			 Kennedy, Mr. Courtney,
			 Mr. McGovern,
			 Mr. Filner, and
			 Mr. Grayson) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  use of entitlement under Post-9/11 Veterans Educational Assistance Program for
		  the pursuit of apprenticeships and on-job training.
	
	
		1.Short titleThis Act may be cited as the
			 Post-9/11 Veterans' Job Training Act of
			 2009.
		2.Use of
			 entitlement under Post-9/11 Veterans Educational Assistance Program for
			 apprenticeships and on-job training
			(a)Entitlement
				(1)In
			 generalChapter 33 of title
			 38, United States Code, is amended by inserting after section 3319 the
			 following new section:
					
						3320.Apprenticeships
				and on-job training
							(a)Monthly
				benefitExcept as provided in subsections (b) and (c) of this
				section, the amount of the monthly benefit payment to an individual pursuing a
				full-time program of apprenticeship or other on-job training under this chapter
				is—
								(1)for each of the
				first six months of the individual’s pursuit of such program, 75 percent of the
				monthly benefit payment otherwise payable to such individual under this
				chapter;
								(2)for each of the
				second six months of the individual’s pursuit of such program, 55 percent of
				such monthly benefit payment; and
								(3)for each of the
				months following the first 12 months of the individual’s pursuit of such
				program, 35 percent of such monthly benefit payment.
								(b)ReductionIn
				any month in which an individual pursuing a program of education consisting of
				a program of apprenticeship or other on-job training fails to complete 120
				hours of training, the amount of the monthly benefit payment payable under this
				chapter to the individual shall be limited to the same proportion of the
				applicable rate determined under subsection (a) of this section as the number
				of hours worked during such month, rounded to the nearest eight hours, bears to
				120 hours.
							(c)Housing
				allowanceAn individual
				receiving a monthly benefit pursuant to this section shall recieve a monthly
				housing stipend amount equal to the monthly amount of the basic allowance for
				housing payable under section 403 of title 37 for a member with dependents in
				pay grade E–5 residing in the military housing area that encompasses all or the
				majority portion of the ZIP code area in which the individual resides.
							(d)Charge to
				entitlementFor each month that an individual is paid a monthly
				benefit payment under this chapter, the individual’s entitlement under this
				chapter shall be charged at the rate of—
								(1)75 percent of a
				month in the case of payments made in accordance with subsection (a)(1) of this
				section;
								(2)55 percent of a
				month in the case of payments made in accordance with subsection (a)(2) of this
				section; and
								(3)35 percent of a
				month in the case of payments made in accordance with subsection (a)(3) of this
				section.
								(e)Reduced charge to
				entitlementFor any month in which an individual fails to
				complete 120 hours of training, the entitlement otherwise chargeable under
				subsection (c) of this section shall be reduced in the same proportion as the
				monthly benefit payment payable is reduced under subsection (b) of this
				section.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3319 the following
			 new item:
					
						
							3320. Apprenticeships and on-job
				training.
						
						.
				(b)Conforming
			 amendmentsSuch title is further amended as follows:
				(1)Subsection (b) of
			 section 3313 of such title is amended to read as follows:
					
						(b)Approved
				programs of educationA
				program of education is an approved program of education for purposes of this
				chapter if the program of education—
							(1)is—
								(A)offered by an
				institution of higher learning (as that term is defined in section 3452(f) of
				this title; and
								(B)approved for
				purposes of chapter 30 of this title (including approval by the State approving
				agency concerned; or
								(2)in the case of an individual who is not
				serving on active duty, includes a program of apprenticeship or of other on-job
				training approved as provided in clause (1) or (2), as appropriate, of section
				3687(a) of this
				title.
							.
				(2)Section 3313(a) of such title by inserting
			 after subsections (e) and (f) the following: or section
			 3320 of this title.
				(c)Effective
			 dateThe amendments made by this Act shall take effect as if
			 included in the enactment of the Post-9/11 Veterans Educational Assistance Act
			 of 2008 (title V of Public Law 110–252).
			
